United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES 811-21606 (Investment Company Act File Number) Centaur Mutual Funds Trust (Exact Name of Registrant as Specified in Charter) 1460 Main Street, Suite 234 Southlake, TX 76092 (Address of Principal Executive Offices) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100 Denver, CO 80203 (Name and Address of Agent for Service) (303) 623-2577 (Registrant’s Telephone Number) Date of Fiscal Year End: October 31 Date of Reporting Period: October 31, 2014 Item 1. Reports to Stockholders. TABLE OF CONTENTS Centaur Total Return Fund Shareholder Letter 1 Performance Update 5 Disclosure of Fund Expenses 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 21 Additional Information 22 Statements in this Annual Report that reflect projections or expectations of future financial or economic performance of the Fund and of the market in general and statements of the Fund’s plans and objectives for future operations are forward-looking statements. No assurance can be given that actual results or events will not differ materially from those projected, estimated, assumed or anticipated in any such forwardlooking statements. Important factors that could result in such differences, in addition to the other factors noted with such forward-looking statements, include, without limitation, general economic conditions such as inflation, recession and interest rates. Past performance is not a guarantee of future results. Investment in the Fund is subject to investment risks, including the possible loss of some or all of the principal amount invested. There can be no assurance that the Fund will be successful in meeting its investment objective. Generally, the Fund will be subject to the following additional risks: market risk, management style risk, sector focus risk, foreign securities risk, non-diversified fund risk, portfolio turnover risk, credit risk, interest rate risk, maturity risk, investment grade securities risk, junk bonds or lower-rated securities risk, derivative instruments risk,valuation risk for non-exchange traded options, and real estate securities risk. More information about these risks and other risks can be found in the Fund’s prospectus. When the Fund sells covered call options, the Fund gives up additional appreciation in the stock above the strike price since there is the obligation to sell the stock at the covered call option’s strike price. The performance information quoted in this annual report represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. A redemption fee of 2% of the amount redeemed is imposed on redemptions of Fund shares occurring within one year following the issuance of such shares. An investor may obtain performance data current to the most recent month-end by visiting www.centaurmutualfunds.com. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The prospectus contains this and other information about the Fund. A copy of the prospectus is available at www.centaurmutualfunds.com or by calling Shareholder Services at (1-888-484-5766). The prospectus should be read carefully before investing. Centaur Total Return Fund Shareholder Letter October 31, 2014 Dear Centaur Total Return Fund Investors: The Fund produced a return of 6.38% for the year ending October 31, 2014. Our primary benchmark, the Dow Jones U.S. Select Dividend Total Return Index, experienced a gain of 15.99% for the same period, while the S&P 500® Total Return Index returned 17.27%. For the trailing 5-year period ending October 31, 2014, the Fund has produced an annualized return of 12.9% versus the primary benchmark’s return of 18.51% annualized over the same period. The S&P 500® Total Return Index has returned 16.69% annualized for the five years. For the cumulative period since the Fund’s inception on March 16, 2005, the Fund has returned an annualized 9.82% return versus a 7.21% annualized return over the same period for its benchmark and a 7.89% return for the S&P 500® Total Return Index. (For the Fund’s most up-to-date performance information, please see our web site at www.centaurmutualfunds.com.) Performance as of October 31, 2014 Average Annual Total Returns Past 1 Year Past 5 Years Since Inception* Centaur Total Return Fund 6.38% 12.89% 9.82% S&P 500® Total Return Index 17.27% 16.69% 7.89% Dow Jones U.S. Select Dividend Total Return Index 15.99% 18.51% 7.21% Performance shown is for the period ended October 31, 2014. The performance data quoted above represents past performance, which is not a guarantee of future results. Investment return and principal value of an investment in the Fund will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. To obtain more current performance data regarding the Fund, including performance data current to the Fund’s most recent month-end, please visit www.centaurmutualfunds.com. A 2% redemption fee is charged upon redemption of the Fund's shares occurring within one year of the issuance of such shares. The performance data quoted above does not reflect the deduction of the redemption fee and if reflected, the redemption fee would reduce the performance quoted. The S&P 500® Total Return Index is the Standard & Poor’s composite index of 500 stocks a widely recognized index of common stock prices. The Dow Jones U.S. Select Dividend Total Return Index is an index of 100 dividend-paying stocks selected according to a methodology developed and administered by Dow Jones & Co. It is not possible to invest in indices (like the S&P 500® Total Return Index and the U.S. Select Dividend Total Return Index) that are unmanaged and do not incur fees and charges. * The Fund’s inception date is March 16, 2005. Total Annual Operating Expenses Net Expense Ratio** Gross Expense Ratio*** Centaur Total Return Fund 2.08% 2.28% ** The net expense ratio reflects a contractual expense limitation that continues through September 3, 2015. Thereafter, the expense limitation may be changed or terminated at any time. Performance would have been lower without this expense limitation. The Net Expense Ratio above does not correlate to the ratio of total expenses provided in the Financial Highlights table of the Fund’s Annual Report for the year ended October 31, 2014, as the Financial Highlights table does not include Acquired Fund Fees and Expenses. *** Gross expense ratio is from the Fund's prospectus dated February 28, 2014. Thoughts on Recent Fund Performance The Fund returned +6.38% for the year ended October 31, 2014, trailing the fully invested equity benchmarks that we provide for comparison purposes. Prior to discussing some of the specific factors related to the Fund’s rather sluggish performance over the one-year period ending October, it may be helpful to once again remind our investors that the Centaur Total Return Fund strategy is a value-oriented and risk-averse strategy designed specifically NOT to mimic any benchmark index. Further, we do not attempt to maximize short-term returns but instead look to generate satisfactory total returns over a full market cycle without risking significant losses. We target our strategy to those investors that are looking for something between fixed income and equity risk profiles. Nevertheless, it is our hope that over a full market cycle we can deliver close to full equity market returns despite our defensive bias. From the Fund’s inception in March of 2005, our risk-averse approach has actually done a little better than most broad market indices, largely due to its performance during the volatile 2008-2009 period. Annual Report|October 31, 2014 1 Centaur Total Return Fund Shareholder Letter October 31, 2014 It must be said, however, that the Fund has lagged a strongly rising market since early 2013. Not coincidentally, it was beginning in the early part of 2013 that we have found it increasingly difficult to identify stocks that meet our criteria for both safety and value, while we have continued our historical practice of disciplined selling when our investments reach prices that we believe fully reflect the underlying business value. As a result the Fund’s cash has continued to average roughly 30% of the portfolio’s asset value for much of the last 18 months. In a falling market this cash has the potential to be a strategic tool of great value; in a rising market cash is an anchor on performance. In addition, in the last year we believe investors have been crowding into the large-capitalization, dividend-paying US stocks such as those represented by the S&P500 index. The result of this herding behavior into what is a relatively narrow group of securities (though one that represents a large percentage of the market capitalization of all US stocks) is that prices have become very unattractive and dividend yields have become compressed, at least relative to prices at which the Fund has historically made investments. This has made it difficult for us to justify new investments in larger-cap US stocks. As a result, many of the Fund’s more recent investments have been in the stocks of smaller companies, while at the same time we have been selling some of our larger-cap names. This has changed the market cap profile of the Fund’s portfolio somewhat over the last year in favor of a small cap bias. Mutual fund research provider Morningstar recently pegged the Fund’s investment style as “small cap / core value” based on the statistical characteristics of the underlying securities held in the Fund. This shift in our exposure has not paid off in the short term, as small cap stocks have not performed as well as large cap stocks over the last year. For example, the Russell 2000 index of small cap stocks returned 8.6% in the one-year period ending October 31, 2014, and most of that performance came in the last two months of 2013. On a year-to-date basis from January 1, 2014 to October 31, 2014, the Russell 2000 produced a total return of just 1.9% (source: Russell Investment website). Our recent preference for smaller-capitalization stocks and the holding of significant cash balances largely explains the Fund’s performance relative to the large cap benchmarks over the year just ended. It is important that we reiterate that we purchase securities based on a combination of value, safety, and whenever possible, attractive levels of current income. We also like to pair attractively valued stocks with covered call options when doing so can augment the Fund’s current income and allow us to put additional capital to work, but we have found that premiums available for selling covered call options have also become relatively unattractive and not reflective of the potential for market volatility. As in our securities buying, we also want to make sure that we are paid adequately for the risks we take; this is even more important when selling covered calls as doing so limits potential upside while exposing us to the full downside in any given security for the duration of the option period. What is just as important to understand is what the strategy is not, which is focused on how our Fund looks from a “style box” standpoint, and whether or not we look good at any given short-term juncture in the market cycle. This can cause the Fund’s performance to diverge widely from any given benchmark for a time, and it can also cause the underlying “style box” definition for the Fund as reported by industry sources to change over time depending on the opportunities that we are seeing. The benefit of our strategy is that it allows us to invest in our best ideas, whatever those happen to be. The portfolio’s recent tilt in favor of small cap stocks does not express any inherent bias we have in favor of stocks of smaller companies, merely the result of where we have recently been identifying actionable ideas. The Fund’s heavy cash position doesn’t reflect a lack of enthusiasm on our part for buying stocks, merely the inability to find enough stocks that meet our stated criteria for value and safety right now. Holding cash can seem like a very poor choice in the near term when stocks have done well recently, but having cash to invest when a truly compelling opportunity presents itself can have tremendous value. Patience has served us well in the past, but has recently caused the Fund’s performance to look poor on a relative basis versus fully-invested indices that care little for valuation or risk. Be Fearful When Others Are Greedy Like many practitioners of value investing, we take much of our philosophical foundation from Warren Buffett, who has demonstrated by virtue of his impressive track record the benefits of having available cash to deploy aggressively when markets are in distress. One of Buffett’s most famous quotes about his investing style is his statement that “we simply attempt to be fearful when others are greedy and to be greedy when others are fearful.” We believe there is a lot of wisdom in this simple notion, and we also attempt to follow this approach by investing aggressively when stock prices reflect fear and uncertainty. At the other end of the spectrum, we work to maintain our discipline by treading carefully when we perceive that stocks are priced as if the future holds nothing but blue skies and rainbows. As we wrote in last year’s annual letter in our section on market cycles and opportunity sets, we mentioned that stock returns for any given strategy are best evaluated over a full market cycle. As we wrote last year, market cycles can be defined in one of two ways: from a market bottom to the next peak and then to the next bottom (for example, the market lows from March 2003 to the market lows of March 2009) or from a market top through the decline to the next market top (for example, from the market high of March 2000 to the market high of October 2007). However one chooses to measure it, there are positive (bull market) and negative (bear market) sides to the cycle. Recent history has made it all too clear that the negative parts of the cycle can easily erase all the gains achieved in the positive side of the cycle. Unfortunately, we don’t believe it is possible to predict the exact timing of the various points in the cycle, nor to accurately forecast the direction of the market in the short term. We do believe, however, that one can identify the hallmarks of an expensive market typical of the late stages of the cycle. It is also usually not hard to detect the fear, loathing, and cheap prices that typically accompanies the bottom portion of the cycle and enables the beginning of a new bull market. 2 www.centaurmutualfunds.com Centaur Total Return Fund Shareholder Letter October 31, 2014 Without making any prediction about future stock prices, we do believe that we are in the portion of the market cycle that would at the very least argue for heightened vigilance and risk aversion. Stock prices are very expensive by any historical standard, economic growth is fairly muted, and the world seems to contain more than its usual quota of macro-economic and political risk factors. We are also observing many of the signs of speculative excess that typically mark the later stages of a bull market. We have seen all these things before, though the details vary somewhat in each cycle. Every bull market has its own rationale for why stocks should stay at a permanently high level and arguments against any revision to a historical mean. The bull market of the late 1990s was driven by the excitement of the internet and mobile communications and what appeared to be permanently higher economic growth levels. This rationale did not prevent a massive correction that saw the NASDAQ Composite index drop 80% from peak-to-trough over the next three years, and as of this writing the index remains below the all-time high price set in March of 2000. Similarly, the strong stock market performance leading up to the 2008 credit crisis was driven by excess debt that ultimately could not be supported by underlying asset value. While the S&P500 Index has now recovered its losses from the March 2009 lows and has established a series of new all-time highs here in late 2014, many investors suffered during the crisis and those that did not or could not stay invested may have experienced permanent losses. The rationale for today’s high stock prices is that they are a natural function of a permanently low level of interest rates and that future macro-economic challenges will continue to be successfully managed by enlightened global central bank policy. With bond yields extremely low, we believe that many investors feel no choice but to move further down the risk spectrum in search of better returns, driving a certain amount of incremental demand for stocks perceived to offer attractive dividends and stable earnings. We also believe that many investors value stocks relative to the yields on bonds, which theoretically justifies considerably higher prices for stocks in an environment of low interest rates. For many international investors, the US stock market may also represent a safe haven or a way to gain exposure to the relative resilience of the American economy, which has been performing better than those of most other developed markets. We don’t have enough confidence to make a prediction that future interest rates will always be at today’s low levels, and we believe that our strategy dictates that we not accept excessive risk on that basis. We have chosen not to vary our historical valuation criteria to be more in line with current thinking, having learned that being enticed into buying expensive securities for whatever reason tends to lead ultimately to loss of capital. We understand that our emphasis on protecting capital first and foremost puts us at risk of short-term underperformance, and we accept that as an occasional and unpleasant reality of the business that we are in. As another value investor once said, “We’d rather lose our clients than lose our client’s money.” Annual Report|October 31, 2014 3 Centaur Total Return Fund Shareholder Letter October 31, 2014 Portfolio Update As of October 31, 2014 the Centaur Total Return Fund was approximately 71.3% invested in equities, warrants, convertible bonds, and preferred stock spread across 27 holdings, offset by covered call liabilities equal to approximately 0.02% of the Fund’s assets. Cash and money market funds represented approximately 27% of the Fund’s assets. The top ten investments represented approximately 41% of Fund assets. As of October 31, 2014 our top 10 positions were as follows: Position % of Fund Assets Alleghany Corp. 5.65% Kulicke & Soffa Industries, Inc. 5.35% Berkshire Hathaway, Inc., Class B 4.65% Tetra Tech, Inc. 4.45% Rock-Tenn Co., Class A 3.82% EMC Corp. 3.81% Bayerische Motoren Werke AG 3.54% Tetragon Financial Group, Ltd. 3.45% eBay, Inc. 3.20% Perry Ellis International, Inc. 3.17% TOTAL 41.09% Please refer to the Schedule of Investments section of the Annual Report for a complete listing of the Fund holdings and the amount each represents of the portfolio. Holdings are subject to change without notice. Commentary on Fund Holdings We will highlight some of the Fund’s recent portfolio holdings in this letter, though with the disclaimer that the Fund’s holdings can and do change in accordance with market prices and with new information. The Fund is invested in long-dated, in-the-money warrants of two large U.S. banks (JPMorgan Chase and PNC Financial Services Group) where we paid very little time premium and have leveraged exposure to future stock price increases. These instruments give us over 12% effective market exposure with a capital outlay of approximately 4% of the Fund’s assets. In a conservative base-case scenario, we believe that a 40% cumulative increase in the underlying stock prices over the remaining life of the warrants can result in a 2X to 2.5X return on the Fund’s investment. The warrants obviously have leveraged exposure to the downside as well, but the Fund’s losses cannot exceed our total investment, and we deem it unlikely that both stocks would suffer a setback sufficient to cause the warrants to expire worthless during our expected holding period. We have not been advocates of investing in banks in the past, but we believe these two banks to be financially sound, solidly profitable, and reasonably priced. Further, it is our view that the warrant instruments offer a far superior proposition on a risk-adjusted basis than owning economically equivalent positions in the common shares. The Fund also holds significant investments in each of Berkshire Hathaway and Alleghany, both of which are companies that we feel capable of growing per-share business value at a decent clip in today’s challenging economy. Alleghany is an insurance holding company with a history of strong risk-adjusted performance and intelligent capital allocation. Alleghany trades at a slight discount to our estimate of year-end book value, despite a long record of value creation for shareholders and its collection of excellent businesses. Berkshire Hathaway has been a strong recent performer for the Fund, but continues to trade at a reasonable price relative to its business value, which continues to grow at a surprising clip for such a large and diversified company. Both of these companies feature management teams that have proven the ability to understand and manage risk, and both have strong balance sheets capable of taking advantage of market weakness. Both companies also came out of the 2008-2009 bear market far stronger than when they entered it, demonstrating that they are built to not only withstand but to exploit tough times. These are qualities that we are very much attracted to in the current environment. As always, we would like to thank our investors for your continued trust and confidence in the Centaur Total Return Fund. Zeke Ashton Portfolio Manager, Centaur Total Return Fund 4 www.centaurmutualfunds.com Centaur Total Return Fund Performance Update October 31, 2014 Growth of $10,000 Investment (Unaudited) For the period from March 16, 2005 (Date of Initial Public Investment) to October 31, 2014 Performance Returns for the year ended October 31, 2014 Average Annual Total Returns One Year Five Year Since Inception* Gross Expense Ratio** Centaur Total Return Fund 6.38% 12.89% 9.82% 2.28% Cumulative Total Investment Returns Since Inception* Final Value of $10,000 Investment Centaur Total Return Fund 146.48% S&P 500® Total Return Index 107.75% Dow Jones U.S. Select Dividend Total Return Index 95.56% This graph assumes an initial $10,000 investment at March 16, 2005 (Date of Initial Public Investment). The Fund charges a redemption fee of 2% of the amount redeemed on redemptions of fund shares occurring within one year following the issuance of such shares. All dividends and distributions are reinvested, if any. This graph depicts the performance of Centaur Total Return Fund (the “Fund”) versus the S&P 500 Total Return Index and the Dow Jones U.S. Select Dividend Total Return Index. It is important to note the Fund is a professionally managed mutual fund while the indices are not available for investment and are unmanaged. The comparison is shown for illustrative purposes only. * The Fund’s inception date – March 16, 2005 (Date of Initial Public Investment). ** The gross expense ratio shown is from the Fund’s prospectus dated February 28, 2014. This number may vary from the expense ratio shown elsewhere in this report because it is based on a different time period and, if applicable, does not include fee or expense waivers. Performance quoted above represents past performance, which is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. An investor may obtain performance data, current to the most recent month-end, by visiting www.centaurmutualfunds.com. The graph and table do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average annual total returns are historical in nature and measure net investment income and capital gain or loss from portfolio investments assuming reinvestments of dividends, if any. Annual Report|October 31, 2014 5 Centaur Total Return Fund Disclosure of Fund Expenses October 31, 2014 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees for shares redeemed within one year and (2) ongoing costs, including management fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses – The first line of the table below provides information about the actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes – The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs and will not help you determine the relative total costs of owning different funds. In addition, if these direct costs were included, your costs would be higher. Beginning Account Value May 1, 2014 Ending Account Value October 31, 2014 Expense Ratio(a) Expense Paid During Period May 1, 2014to October 31, 2014(b) Actual 1.95% Hypothetical (5% return before expenses) 1.95% (a) Annualized, based on the Fund's most recent fiscal half year expenses. (b) Expenses are equal to the Fund's annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half year (184), divided by 365. 6 www.centaurmutualfunds.com Centaur Total Return Fund Schedule of Investments October 31, 2014 Shares Value COMMON STOCKS - 59.28% Consumer Discretionary - 9.89% Bravo Brio Restaurant Group, Inc.(a) $ Iconix Brand Group, Inc.(a) Perry Ellis International, Inc.(a) Target Corp. VOXX International Corp.(a) Consumer Staples - 1.14% Cott Corp. Financials - 22.71% Alleghany Corp.(a) Berkshire Hathaway, Inc., Class B(a) Brookfield Real Estate Services, Inc. Capital Southwest Corp. Charter Financial Corp. Clifton Bancorp, Inc. Fifth Street Finance Corp. First American Financial Corp. Tetragon Financial Group, Ltd. Health Care - 0.68% CryoLife, Inc.(b) Industrials - 6.99% Tetra Tech, Inc. Viad Corp. Information Technology - 14.05% Blucora, Inc.(a) eBay, Inc.(a) EMC Corp. Kulicke & Soffa Industries, Inc.(a) Materials - 3.82% Rock-Tenn Co., Class A Total Common Stocks (Cost $24,452,656) PREFERRED STOCKS - 3.54% Consumer Discretionary - 3.54% Bayerische Motoren Werke AG Total Preferred Stocks (Cost $1,516,006) See Notes to Financial Statements. Annual Report|October 31, 2014 7 Centaur Total Return Fund Schedule of Investments October 31, 2014 Shares Value CLOSED-END FUNDS - 1.80% Equity Funds - 1.80% British Empire Securities and General Trust PLC $ Total Closed-End Funds (Cost $851,043) Principal Value Value CONVERTIBLE CORPORATE BONDS - 2.28% Information Technology - 2.28% Blucora, Inc., Senior Unsecured, 4.25%, 4/1/2019 $ Total Convertible Corporate Bonds (Cost $1,125,922) Shares Value WARRANTS - 4.37% Financials - 4.37% JPMorgan Chase & Co., Strike Price: $42.39 per Bloomberg, Expires: 10/28/2018(a) The PNC Financial Services Group, Inc., Strike Price: $67.33, Expires: 12/31/2018(a) Total Warrants (Cost $1,819,089) Number of Contracts Exercise Price Expiration Date Value PURCHASED OPTIONS - 0.01% Purchased Put Options - 0.01% SPDR® S&P 500®(a) $ 11/22/2014 Total Purchased Options (Cost $46,329) SHORT TERM INVESTMENTS - 27.12% Fidelity Institutional Money Market Fund - Government Portfolio, 0.010%(c) Total Short Term Investments (Cost $12,255,327) Total Value of Investments (Cost $42,066,372) - 98.40% $ Other Assets in Excess of Liabilities - 1.60% Net Assets - 100.00% $ (a) Non-income producing investment. (b) Portion of security is subject to call options written. (c) Represents 7 day effective yield. See Notes to Financial Statements. 8 www.centaurmutualfunds.com Centaur Total Return Fund Schedule of Investments October 31, 2014 Number of Contracts Exercise Price Maturity Date Value WRITTEN CALL OPTIONS - 0.02% CryoLife, Inc. $ 1/17/2015 $ ) Total Written Call Options (Premiums Received $8,416) $ ) Common Abbreviations: AG - Aktiengesellschaft is a German term that refers to a corporation that is limited by shares, i.e., owned by shareholders. Ltd. - Limited. PLC - Public Limited Company. Summary of Investments % of Net Assets Value Common Stocks Consumer Discretionary % $ Consumer Staples Financials Health Care Industrials Information Technology Materials Preferred Stocks Closed-End Funds Convertible Corporate Bonds Warrants Purchased Options Short Term & Other Assets in Excess of Liabilities Total % $ See Notes to Financial Statements. Annual Report|October 31, 2014 9 Centaur Total Return Fund Statement of Assets and Liabilities October 31, 2014 Assets: Investments, at cost $ Investments, at value $ Foreign cash, at value (Cost $4,902) Receivables: Investments sold Fund shares sold Dividends and interest Other assets Total Assets Liabilities: Call options written, at value (premiums received $8,416) Payables: Investments purchased Fund shares repurchased Accrued expenses: Advisory fees Custodian fees Legal fees Audit and tax preparation fees Fund Administration fees Transfer Agency Fees Printing fees Other expenses Total Liabilities Net Assets $ Net Assets Consist of: Paid-in Capital $ Accumulated net investment loss ) Accumulated net realized gain on investments, written options and foreign currency transactions Net unrealized appreciation on investments, written options and foreign currency translations Net Assets $ Shares Outstanding, no par value (unlimited authorized shares) Net Asset Value, Offering Price and Redemption Price Per Share* $ * Redemption price may differ from NAV if redemption fee is applied. See Notes to Financial Statements. 10 www.centaurmutualfunds.com Centaur Total Return Fund Statement of Operations For the Year Ended October 31, 2014 Investment Income: Interest $ Dividends Foreign tax withheld ) Total Investment Income Expenses: Advisory fees (note 3) Administration fees Transfer agent fees Registration and filing administration fees Custody fees Legal fees Audit and tax preparation fees Printing expenses Trustees' fees and expenses Insurance expenses Other operating expenses Total Expenses Expenses waived by Advisor (note 3) ) Net Expenses Net Investment Loss ) Net Realized and Unrealized Gain (Loss) from Investments, Written Options and Foreign Currency: Net realized gain (loss) from : Investments Written options Foreign currency transactions ) Net realized gain Change in unrealized appreciation (depreciation) on: Investments ) Written options Foreign currency translations ) Net unrealized appreciation Net Realized and Unrealized Gain on Investments, Written Options and Foreign Currency Net Increase in Net Assets Resulting From Operations $ See Notes to Financial Statements. Annual Report|October 31, 2014 11 Centaur Total Return Fund Statement of Changes in Net Assets For the Year Ended October 31, 2014 For the Year Ended October 31, 2013 Operations: Net investment loss $ ) $ ) Net realized gain from investments, written options and foreign currency transactions Change in unrealized appreciation on investments, written options and foreign currency translations Net Increase in Net Assets Resulting from Operations Distributions to Shareholders: (note 5) Net investment income ) ) Net realized gains on investments ) ) Decrease in Net Assets Resulting from Distributions ) ) Capital Share Transactions: Shares sold Redemption fees Reinvested distributions Shares redeemed ) ) Decrease from Capital Share Transactions ) ) Net Increase (Decrease) in Net Assets ) Net Assets: Beginning of year End of year* $ $ *Including Accumulated Net Investment Income (Loss) $ ) $ Share Information: Shares sold Reinvested distributions Shares redeemed ) ) Net Decrease in Capital Shares ) ) Shares Outstanding, Beginning of Year Shares Outstanding, End of Year See Notes to Financial Statements. 12 www.centaurmutualfunds.com Centaur Total Return Fund Financial Highlights For a share outstanding during each of the years presented For the Year Ended October 31, 2014 For the Year Ended October 31, 2013 For the Year Ended October 31, 2012 For the Year Ended October 31, 2011 For the Year Ended October 31, 2010 Net Asset Value, Beginning of Year $ Income from Investment Operations: Net investment income (loss) ) ) (a) (b) Net realized and unrealized gain on investments (a) Total from Investment Operations Less Distributions: From net investment income ) – From net realized gains on investments ) – Total Distributions ) – Paid in Capital: Paid in capital (from redemption fees) Total paid in capital Net Asset Value, End of Year $ Total Return(c) % Net Asset Value, End of Year (in thousands) $ Average Net Assets for the Year (in thousands) $ Ratio of Gross Expenses to Average Net Assets(d) % Ratio of Net Expenses to Average Net Assets(d) % Ratio of Net Investment Income (Loss) to Average Net Assets %) %) % % % Portfolio Turnover Rate % % 91
